Examiner’s Comment
	The following statement is to provide clarification in the claims:

	In regards to claim 10, note that the recitation of that the “wing section” having a “thickness” based on “manufacture requirement” does not cause ambiguity in the claim since in light of the specification (see page 29, second paragraph), it state that the manufacture requirement are set for ease of manufacturing the wing (i.e. claim is merely stating that the wing is design to optimize electrical performance but also taking in consideration manufacture constraints).    
 
	In regards to claim 11, note that the recitation of the twist section having “sufficient hardness” does not cause ambiguity in the claim since in light of the specification (see Page 9), it states that the twist section are manufacture to a “sufficient hardness” to ensure that twist section can support the protruding elements (i.e. the claim is merely stating that the twist section are design to have a sufficient hardness to avoid breakage during use).

Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 1, line 7, --thereof-- has been inserted before the recitation of “comprises” to provide a more proper description.
Claim 1, lines 11 and 20, at each instance, “the waveguide twist section” has been rewritten to --the number of waveguide twist sections-- for consistency in the claim language.
Claim 1, line 13, “the connection” has been rewritten to --a connection-- to avoid an obvious antecedent issue.

Claim 2, line 3, --.-- (period) has been inserted after the recitation of “+/-90°”. 
Claim 3, line 3, “can be” has been rewritten to --is-- for a more proper description. 
Claim 9, lines 4 and 6, both instance of “somewhat” has been removed to avoid ambiguity in the claim. 
Claim 10, line 2, “the dimensions” has been rewritten to --dimensions-- to avoid an obvious antecedent issue. 
Claim 10, line 5, --a-- has been inserted before the recitation of “required” to provide a more proper description. 
Claim 11, lines 2-3, “the length” has been rewritten to --a length-- to avoid an obvious antecedent issue.
Claim 14, line 4, “at least some” has been rewritten to --at least two-- to avoid ambiguity in the claim.
Claim 15, line 2, “comprises/comprise” has been rewritten to --comprises--.
Claim 18, line 6, “it faces” has been rewritten to --each protruding element-- to provide a more proper description.
Claim 18, lines 7-8, “its complementary element” has been rewritten to --the complementary element thereof-- to provide a more proper description.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference is Sun et al. (NPL, Reference of Record) as discussed in the office action mailed on 10/5/2021. However after further consideration, and in light of the applicants remarks filed on 12/30/2021, pages 2-3, Sun et al. does not teach in regards to claim 1, wherein a respective cavity is provided between each waveguide opening in a waveguide twist section and/or waveguide structure or waveguide flange and the surrounding periodic or quasi-periodic structure of the specific waveguide twist section and/or waveguide structure or waveguide flange. Thus the applicant claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-31 have also been determined to be novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843